UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6411


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM FELIX, a/k/a Willio Mode,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem.   James A. Beaty,
Jr., Chief District Judge. (6:93-cr-00140-WLO-PTS-2)


Submitted:   June 24, 2010                    Decided:   July 1, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Felix, Appellant Pro Se.     L. Patrick Auld, Angela
Hewlett Miller, Assistant United States Attorneys, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William      Felix    appeals     the    district     court’s    orders

denying    his    motion    filed   pursuant    to    18   U.S.C.    § 3582(c)(2)

(2006), and his motion for reconsideration.                     We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for the reasons stated by the district court.                    United States v.

Felix, No. 6:93-cr-00140-WLO-PTS-2 (M.D.N.C. Feb. 24, 2010; Apr.

26, 2010).       We dispense with oral argument because the facts and

legal    contentions       are   adequately    presented     in    the    materials

before    the    court   and     argument   would    not   aid    the    decisional

process.

                                                                            AFFIRMED




                                        2